Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of January 1, 2005
(the “Effective Date”) by and between PLACER SIERRA BANK, a California banking
corporation (“Bank”) and MARSHALL V. LAITSCH (“Employee”) (collectively
sometimes referred to as the “Parties”):

 

WHEREAS, the Parties desire to enter into an agreement for the purpose of
retaining Employee’s services as President – Southern California Division;

 

NOW, THEREFORE, IT IS MUTUALLY AGREED AS FOLLOWS:

 

1. Employment and Duties. Employee is hereby employed by Bank as
President-Southern California Division of Bank. Employee shall be responsible
for performing such duties as are customarily and ordinarily performed by a
Division President of a bank, including the duties described on Exhibit “A”
hereto. Employee will also perform such duties as he may, from time to time, be
called upon to assist companies affiliated with Bank, and such other attendant
duties as he may, from time to time, be reasonably requested to perform by the
Board of Directors of Bank (the “Board”).

 

2. Extent of Services.

 

(a) Exclusive Employment. Employee shall devote his full time, ability and
attention to the business of Bank and its parent companies, subsidiaries,
divisions and affiliates, during the Employment Term, and shall neither directly
nor indirectly render any services of a business, commercial or professional
nature to any other person, firm, corporation or organization for compensation
without the prior written consent of the Board.

 

(b) Employee Investment Activities. Nothing contained herein shall be construed
as preventing Employee from (i) investing his personal assets in businesses
which do not compete with Bank in such form or manner as will not require any
services on the part of Employee in the operation or the affairs of the
companies in which such investments are made and in which his participation is
solely that of an investor, (ii) purchasing securities in any corporation whose
securities are regularly traded provided that such purchase shall not result in
Employee collectively owning beneficially at any time five percent or more of
the equity securities of any corporation engaged in a business competitive to
that of Bank, and (iii) participating in conferences, preparing or publishing
papers or books or teaching so long as Bank approves of such activities prior to
Employee’s engaging in them.

 

3. Term of Employment. Subject to prior termination of this Agreement as
hereinafter provided in section 5, Bank hereby employs Employee, and Employee
hereby accepts employment with Bank, for a period of three (3) years beginning
on the Effective Date and ending on the third anniversary of the Effective Date
(the “Employment Term”).



--------------------------------------------------------------------------------

4. Compensation and Benefits. In consideration of Employee’s services to Bank
during the Employment Term, Bank agrees to compensate Employee, subject to such
limitations as may exist under any federal or state banking law or regulation,
as follows:

 

(a) Base Compensation. Bank shall pay or cause to be paid to Employee a base
compensation of $210,000 per year for the first twelve (12) months of the
Employment Term (hereinafter the “Base Salary”), less payroll taxes and
withholding required by federal, state or local law and any additional
withholding to which Employee agrees in writing. Said Base Salary shall be
payable in semi-monthly installments in accordance with Bank’s normal payroll
procedures. The Board shall review the Base Salary not less than sixty (60) days
prior to the first and each subsequent anniversary date of the Effective Date
and shall determine, in its sole, absolute and unreviewable discretion, whether
to increase the Base Salary for the subsequent twelve (12) months of the
Employment Term. Any increase in Base Salary so determined by the Board shall
become effective as of such anniversary date. The Base Salary shall be prorated
for any partial year in which this Agreement is in effect.

 

(b) Executive Incentive Bonus. In addition, Employee shall be eligible to
participate in the Bank’s Executive Incentive Plan, in accordance with the terms
and conditions of said plan, as the Bank, in its sole and absolute discretion,
may establish from time to time.

 

(c) Deferred Compensation. In the event the Bank should establish a deferred
compensation plan, Employee shall be eligible to participate in said plan, in
accordance with the terms and conditions of said plan, as the Bank, in its sole
and absolute discretion, may establish from time to time.

 

(d) General Expenses. Bank shall, upon submission and approval of written
statements and bills in accordance with the then regular procedures of Bank,
reimburse Employee for any and all reasonable necessary, customary and usual
expenses incurred by him while traveling for or on behalf of Bank, and any and
all other necessary, customary or usual expenses (including entertainment)
incurred by Employee for or on behalf of Bank in the normal course of business,
as determined to be appropriate by Bank.

 

(e) Health, Life and Disability Insurance. Bank shall provide for Employee’s
participation in group medical, dental, vision, life and disability insurance
benefits available under the group insurance programs maintained by Bank for its
employees. The amount paid by Bank for such group medical, dental, vision, life
and disability insurance for Employee shall be an amount equal to that portion
paid by Bank for each of its employees in accordance with its usual and
customary practices. Employee shall have the right, in Employee’s discretion, to
designate the beneficiary or beneficiaries of any such insurance. Bank reserves
the right to modify and amend such benefits from time to time. As provided under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) respecting
continuation of any insurance coverage, Employee shall, upon a loss of any such
coverage for himself under Bank’s health, dental, and/or vision plans (if any)
resulting from (1) termination of Employee’s employment (for any reason other
than for gross misconduct) or (2) a reduction in his hours, be entitled to
exercise his COBRA rights. Employee shall pay all premiums for any such
continuation coverage(s) elected by Employee.



--------------------------------------------------------------------------------

(f) Automobile Allowance. During the Employment Term, Employee shall be entitled
to an automobile allowance in the amount of $900 per month (less payroll taxes
and withholding required by federal, state or local law). In addition, Bank
shall pay the amounts charged by Employee for fuel for business related travel
on a credit card provided by Bank to Employee. Except for this automobile
allowance and payment of fuel charges, Bank shall not be obligated to pay any
other expenditure with respect to the ownership or operation of Employee’s
automobile, and Employee will be responsible for all out-of-pocket automobile
expenses, including, but not limited to, registration, insurance, repairs, and
maintenance. Employee shall procure and maintain an automobile liability
insurance policy on the automobile, with coverage including Employee for at
least $100,000 for bodily injury or death to any one person, $300,000 for bodily
injury or death in any one accident, and $50,000 for property damage in any one
accident. The Bank shall be named as an additional insured and Employee shall
provide Bank with copies of policies evidencing insurance and Bank’s inclusion
as an additional insured.

 

(g) Vacation. Employee shall be entitled to four weeks (20 days) paid vacation
leave per year, which shall accrue on a daily basis. Such vacation leave shall
be taken at such time or times as are mutually agreed upon by Employee and the
Board and in accordance with Bank’s vacation leave policy, provided, that at
least two (2) weeks of such vacation shall be taken consecutively. Employee
acknowledges that the requirement of two (2) consecutive weeks of vacation is
required by sound banking practice. For each calendar year, the Board shall
decide, in its discretion, either (1) to pay Employee for any unused vacation
time for such calendar year or (2) to carry over any unused vacation time for
such calendar year to the next calendar year, provided, however, that Employee
shall not accrue additional vacation time at any time that the Employee has
accrued any unused vacation time of seven (7) weeks.

 

(h) Stock Options. As an inducement to Employee to execute this Agreement and
become an employee of Bank, Bank shall use its best efforts to cause Placer
Sierra Bancshares to grant to Employee the option to purchase 25,000 shares of
Placer Sierra Bancshares common stock. The terms and conditions of such grant
shall be governed by the terms and conditions of the Placer Sierra Bancshares
2004 Stock Option Plan and the stock option agreement thereunder to be entered
into between Employee and Bank.

 

(i) Country Club Membership. PSB shall pay Employee’s monthly country club dues
in an amount up to $6,000 per year

 

(j)Other Benefits. Employee shall be entitled to participate during the
Employment Term in all employee benefit, welfare and other plans, practices,
policies and programs generally applicable to similarly situated employees of
Bank as are in effect from time to time, in accordance with the applicable terms
and conditions thereof. Bank reserves the right to modify and amend such
benefits, plans, practices, policies and programs from time to time.

 

5. Termination of Agreement. This Agreement may be terminated with or without
cause during the Employment Term in accordance with this section 5.



--------------------------------------------------------------------------------

(a) Termination for Good Reason. Employee may terminate this Agreement for “Good
Reason”. “Good Reason” shall mean the occurrence (without Employee’s express
written consent) of any one of the following acts by Bank or its successor:

 

(i) The assignment to Employee of duties inconsistent with Employee’s status as
President-Southern California Division or a substantial adverse alteration in
the nature or stature of Employee’s responsibilities from those described
herein, which is not cured by Bank within seven (7) business days after Employee
delivers written notice to Bank of such assignment or alteration;

 

(ii) A reduction by Bank of Employee’s then current Base Salary;

 

(iii) Any material breach by Bank of any provisions of this Agreement, which
breach is not cured by Bank within seven (7) business days after Employee
delivers written notice of such breach to Bank.

 

In the event that Employee terminates this Agreement for Good Reason, Employee
shall be eligible to receive a single sum severance payment equal to twelve (12)
months of his then current Base Salary, as defined in section 4(a), plus any
incentive bonus prorated, if necessary, for a partial year of employment (less
payroll taxes and withholding required by any federal, state or local law, any
additional withholding to which Employee has agreed, and any outstanding
obligations owed by the Employee to Bank), provided that the Bank shall be
obligated to pay Employee’s incentive bonus under the Bank’s Executive Incentive
Compensation Plan at the same time as it makes payment of any other incentive
bonuses paid to other officers of the Bank under such plan and shall not be
obligated to make such payment to Employee at any earlier time. No portion of
such severance pay shall be payable until eight days after delivery to Bank of a
duly executed release in the form of Exhibit “B” hereto (“Release”). Employee
shall not deliver the executed Release to Bank prior to the date his employment
with Bank terminates.

 

Such severance pay shall constitute liquidated damages in lieu of any and all
claims by Employee against Bank and each of its parent companies, shareholders,
subsidiaries, divisions and affiliates, and each of their respective directors,
partners, officers, employees and agents, arising out of this Agreement or out
of the employment relationship or termination of the employment relationship
between Employee and Bank, and shall be in full and complete satisfaction of any
and all rights which Employee may enjoy hereunder, and is expressly conditioned
upon receipt by Bank of an executed, unconditional Release from Employee in the
form of Exhibit “B”.

 

In the event that Employee terminates this Agreement for Good Reason, Employee
also shall be entitled to receive (i) those benefits, if any, that have vested
by operation of state or federal law or under any written term of a plan
(“Vested Benefits”), and (ii) health care coverage continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA
Rights”).



--------------------------------------------------------------------------------

(b) Termination Upon Change in Control. “Change in Control” shall mean the
occurrence of any of the following events:

 

(i) The consummation of a plan of dissolution or liquidation of Bank;

 

(ii) The consummation of a plan of reorganization, merger or consolidation
involving Bank, except for a reorganization, merger or consolidation where (A)
the shareholders of Bank immediately prior to such reorganization, merger or
consolidation own directly or indirectly more than 50% of the combined voting
power of the outstanding voting securities of the corporation resulting from
such reorganization, merger or consolidation (the “Surviving Corporation”) and
the individuals who were members of the Board immediately prior to the execution
of the agreement providing for such reorganization, merger or consolidation
constitute at least 50% of the members of the board of directors of the
Surviving Corporation, or a corporation beneficially directly or indirectly
owning a majority of the voting securities of the Surviving Corporation, or (B)
Bank is reorganized, merged or consolidated with a corporation in which any
shareholder owning at least 50% of the combined voting power of the outstanding
voting securities of Bank immediately prior to such reorganization, merger or
consolidation, owns at least 50% of the combined voting power of the outstanding
voting securities of the corporation resulting from such reorganization, merger
or consolidation;

 

(iii) The sale of all or substantially all of the assets of Bank to another
person or entity;

 

(iv) The acquisition of beneficial ownership of stock representing more than
fifty percent (50%) of the voting power of Bank then outstanding by another
person or entity.

 

In the event of a Change in Control and, during the twelve month period
following such Change in Control, Employee terminates employment with Bank
(pursuant to section 5(e) below) following a reduction in the Employee’s duties
or title, Employee shall be eligible to receive a single sum severance payment
equal to twelve (12) months of his then current Base Salary, as defined in
section 4(a), plus any incentive bonus prorated, if necessary, for a partial
year of employment (less payroll taxes and withholding required by any federal,
state or local law, any additional withholding to which Employee has agreed, and
any outstanding obligations owed by the Employee to Bank), provided that the
Bank shall be obligated to pay Employee’s incentive bonus under the Bank’s
Executive Incentive Compensation Plan at the same time as it makes payment of
any other incentive bonuses paid to other officers of the Bank under such plan
and shall not be obligated to make such payment to Employee at any earlier time.
No portion of such severance pay shall be payable until eight days after
delivery to Bank of a duly executed Release in the form of Exhibit “B” hereto.

 

Such severance pay shall constitute liquidated damages in lieu of any and all
claims by Employee against Bank and each of its parent companies, shareholders,
subsidiaries, divisions and affiliates, and each of their respective directors,
partners, officers, employees and agents, arising out of this Agreement or out
of the employment relationship or termination of the employment relationship
between Employee and Bank, and shall be in full and complete satisfaction of any
and all rights which Employee may enjoy hereunder, and is expressly conditioned
upon receipt by Bank of an executed, unconditional Release from Employee in the
form of Exhibit “B”.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary provided herein, in the event the
amounts payable to Employee in the event of a Change in Control would, if they
included such termination payments to be made pursuant to this section 5(b),
constitute Excess Parachute Payments for purposes of Sections 280G(b) and 4999
of the Internal Revenue Code of 1986, as amended, (“IRC”) or any successor
statute) (after application of IRC section 280G(b)(4)), the amount payable under
this section 5(b) shall be reduced by the amount necessary to cause Employee to
receive no Excess Parachute Payments.

 

In the event that Employee is terminated pursuant to this section 5(b), Employee
shall be entitled to receive Vested Benefits, as defined hereinabove, and COBRA
rights, as defined hereinabove.

 

(c) Early Termination by Bank Without Cause. This Agreement and Employee’s
employment may be terminated by Bank without cause, for any reason whatsoever or
for no reason at all, in the sole, absolute and unreviewable discretion of Bank,
upon written notice by Bank to Employee.

 

In the event that Employee is terminated by Bank without cause, Employee shall
be eligible to receive a single sum severance payment equal to twelve (12)
months of his then current Base Salary, as defined in section 4(a), plus any
incentive bonus prorated, if necessary, for a partial year of employment (less
payroll taxes and withholding required by any federal, state or local law, any
additional withholding to which Employee has agreed, and any outstanding
obligations owed by the Employee to Bank), provided that the Bank shall be
obligated to pay Employee’s incentive bonus under the Bank’s 2005 Executive
Incentive Compensation Plan at the same time as it makes payment of any other
incentive bonuses paid to other officers of the Bank under such plan and shall
not be obligated to make such payment to Employee at any earlier time. No
portion of such severance pay shall be payable until eight days after delivery
to Bank of a duly executed Release in the form of Exhibit “B” hereto.

 

Such severance pay shall constitute liquidated damages in lieu of any and all
claims by Employee against Bank and each of its parent companies, shareholders,
subsidiaries, divisions and affiliates, and each of their respective directors,
partners, officers, employees and agents, arising out of this Agreement or out
of the employment relationship or termination of the employment relationship
between Employee and Bank, and shall be in full and complete satisfaction of any
and all rights which Employee may enjoy hereunder, and is expressly conditioned
upon receipt by Bank of an executed, unconditional Release from Employee in the
form of Exhibit “B”.

 

In the event that Employee is terminated pursuant to this section 5(c), Employee
shall also be entitled to receive Vested Benefits, as defined hereinabove, and
COBRA rights, as defined hereinabove.

 

(d) Early Termination by Bank for Cause. This Agreement and Employee’s
employment may be terminated for cause by Bank upon written notice to Employee,
and Employee shall not be entitled to receive Base Salary or any other
compensation or other benefits for any period after termination for cause.
Employee



--------------------------------------------------------------------------------

understands and agrees that his satisfactory performance of this Agreement
requires conformance with reasonable standards of diligence, competence, skill,
judgment and efficiency of a person holding a position that is analogous to the
position of executive vice-president and human resources director of a bank
similar to Bank, and as prescribed by California and federal banking laws and
regulations, and that failure to conform to such standards is cause for
termination of this Agreement by Bank. Termination for cause pursuant to this
section 5(d) shall include the following:

 

(i) Any act of material dishonesty;

 

(ii) Any material breach of this Agreement;

 

(iii) Any breach of a fiduciary duty (involving personal profit);

 

(iv) Any habitual neglect of, or habitual negligence in carrying out, those
duties contemplated under Sections 1 and 2 of this Agreement;

 

(v) Any willful violation of any law, rule or regulation, which, by virtue of
bank regulatory restrictions imposed as a result thereof, would have a material
adverse effect on the business or financial prospects of Bank;

 

(vi) Any conviction of any felony which may be reasonably interpreted to be
harmful to the Bank’s reputation;

 

(vii) Any failure by Employee to qualify at any time during the Employment Term
for any fidelity bond as described in section 7 of this Agreement;

 

(viii) The requirement to comply with any final cease-and-desist order or
written agreement with any applicable state or federal bank regulatory authority
which requests or orders Employee’s dismissal or limits Employee’s employment
duties;

 

(ix) Any conduct which constitutes unfair competition with the Bank or any
parent company, shareholder, subsidiary, division or affiliate; or

 

(x) The inducement of any client, customer, agent or employee to break any
contract or terminate the agency or employment relationship with the Bank or any
parent company, shareholder, subsidiary, division or affiliate.

 

Termination for cause by Bank shall not constitute a waiver of any remedies that
may otherwise be available to Bank under law, equity, or this Agreement.

 

In the event that Employee is terminated pursuant to this section 5(d), Employee
shall be entitled to receive Vested Benefits, as defined hereinabove, and COBRA
rights, as defined hereinabove.

 

(e) Early Termination by Employee. Employee (for other than Good Reason as
defined in section 5(a)) may terminate this Agreement upon 90 days’ written
notice to Bank. Employee shall continue to perform his duties under this
Agreement until the end of such 90 day period, provided however, that Bank may,
at its option, immediately terminate this Agreement, upon notice to Employee,
and in the event that Bank so elects to terminate this Agreement, Bank shall
continue to pay Employee his normal compensation through the end of such 90 day
period. Thereafter, Employee shall not be entitled to receive compensation or
other benefits under this Agreement, provided, however, that Employee shall be
entitled to receive Vested Benefits, as defined hereinabove, and COBRA rights,
as defined hereinabove.



--------------------------------------------------------------------------------

(f) Early Termination Upon Disability. This Agreement and all benefits hereunder
shall terminate if Employee is not able, as a result of an illness or other
physical or mental disability, to perform the essential functions of his
position as required by this Agreement for a period of ninety (90) consecutive
days or in excess of one hundred eighty (180) days in any one (1) year period,
notwithstanding reasonable accommodation by Bank to Employee’s known physical or
mental disability, solely in accordance with, and to the extent required by, the
Americans with Disabilities Act, 29 U.S.C. Sections 12101-213 or any other state
or local law governing the employment of disabled persons (the “ADA”) provided
such accommodation would not impose an undue hardship on the operation of Bank’s
business or a direct threat to the Employee or others pursuant to the ADA. In
the event of termination of this Agreement by Bank pursuant to this section
5(f):

 

(i) Employee shall be entitled to disability benefits provided by the disability
insurance coverage identified in section 5(f) of this Agreement; and

 

(ii) All other benefits provided for under this Agreement shall cease as of the
date of termination (except insofar as the group insurance benefits provided
under section 5(f) may be continued or convertible by Employee as provided under
COBRA or other laws applicable at the time of termination).

 

(iii) Employee shall also be entitled to receive Vested Benefits, as defined
hereinabove.

 

For purposes of this Agreement, physical or mental disability shall mean the
inability of Employee to fully perform under this Agreement for a continuous
period of ninety (90) days, as determined in the case of physical disability by
a physician, or in the case of mental disability by a psychiatrist, both of whom
must be licensed to practice medicine in California and are to be selected with
the approval of Bank and Employee. Upon demand by Bank, Employee shall act
promptly to select such physician or psychiatrist jointly with Bank and shall
consent to undergo any reasonable examination or test. Recurrent disabilities
will be treated as separate disabilities if they result from unrelated causes or
if they result from the same or related cause or causes and are separated by a
continuous period of at least twelve (12) full months during which Employee was
able to perform his duties hereunder equal to at least eighty percent (80%) of
his capacity prior to disability. Otherwise, recurrent disabilities will be
treated as a continuation of previous disabilities for the purpose of
determining the limitations established in this Section.

 

(g) Death During Employment. This Agreement and all benefits hereunder shall
terminate immediately upon the death of Employee, except that Employee’s heirs
or estate shall also be entitled to receive Vested Benefits, as defined
hereinabove, and Employee’s dependants may be entitled to COBRA rights, as
defined hereinabove.



--------------------------------------------------------------------------------

(h) Early Termination Due to Drug Screening and/or Background Investigation.
Employee acknowledges that his employment is expressly conditioned on
successfully passing a drug screening test and a favorable background
investigation. Employee further acknowledges that the Bank may not have
completed the drug screening test and background investigation required by the
Bank prior to January 1, 2005, the time Employee is scheduled to begin work for
the Bank. Employee therefore agrees that if the Employee does not pass the drug
screening test, or the background investigation discloses matters that in the
Employer’s sole discretion and determination disqualify Employee for the
position that is the subject of this Agreement, then this Agreement will
immediately be terminated and Employee will not be entitled to any rights or
benefits under this Agreement except for Employee’s normal compensation for time
actually worked by Employee prior to such termination.

 

6. Survival of Obligations. The provisions of Sections 5, 9, 10, 11, 12, 13, 15,
17, 24 and 27 of this Agreement shall survive Employee’s termination of
employment and the termination of this Agreement. Other provisions of this
Agreement shall survive any termination of Employee’s employment to the extent
necessary to the intended preservation of each Party’s respective rights and
obligations.

 

7. Fidelity Bond. Employee agrees that he will furnish all information and take
any other steps necessary to enable Bank to obtain or maintain a fidelity bond
conditional on the rendering of a true account by Employee of all moneys, goods,
or other property which may come into the custody, charge or possession of
Employee during the Employment Term. The surety company issuing the bond and the
amount of the bond must be acceptable to Bank and satisfy all banking laws and
regulations. All premiums on the bond are to be paid by Bank. If Employee cannot
qualify for a fidelity bond at any time during the term of this Agreement, Bank
shall have the option to terminate this Agreement immediately, which shall
constitute a termination for cause as defined in section 5(d) hereof.

 

8. Compliance with Bank Policies. Employee agrees to observe and comply with the
rules and regulations of Bank respecting the performance of his duties and to
carry out and perform orders, directions and policies communicated to him from
time to time. Employee agrees to comply with all rules and policies contained in
any applicable Employee Handbook which has been or will be issued by Bank.

 

9. Bank Property. All records, financial statements and similar documents
obtained, reviewed or compiled by Employee in the course of the performance by
him of services for Bank, whether or not confidential information or trade
secrets, shall be the exclusive property of Bank. Employee agrees to hold as
Bank’s property, all memoranda, books, papers, letters, formulas and other data,
and all copies thereof and therefrom, in any way relating to Bank’s business and
affairs, whether made by him or otherwise coming into his possession, and on
termination of his employment, or on demand of Bank, at any time to deliver the
same to Bank. Employee shall have no rights in such documents upon any
termination of his employment.



--------------------------------------------------------------------------------

10. Proprietary Information.

 

(a) Employee recognizes and acknowledges that Bank and its parent companies,
shareholders, subsidiaries, divisions and affiliates possess trade secrets and
other confidential and/or proprietary information concerning their respective
business affairs and methods of operation which constitute valuable,
confidential, and unique assets of the business of Bank and its parent
companies, shareholders, subsidiaries, divisions and affiliates (“Proprietary
Information”), which Bank and its parent companies, shareholders, subsidiaries,
divisions and affiliates have developed through a substantial expenditure of
time and money and which are and will continue to be utilized in the business of
Bank and its parent companies, shareholders, subsidiaries, divisions and
affiliates and which are not generally known in the trade. As used herein,
Propriety Information includes the following:

 

(i) Customer lists, including information regarding the identity of clients and
client contacts, client accounts, the business needs and preferences of clients,
and information regarding business and contractual arrangements with clients. As
used herein, “Customer List” is not limited to physical writing or compilations,
and includes information which is contained in or reproduced from the memory of
any employee.

 

(ii) Business plans, objectives and strategies, and marketing plans and
information;

 

(iii) Financial information, sales information and pricing information,
including information regarding vendors, suppliers and others doing business
with Bank, or any parent company, shareholder, subsidiary, division or affiliate
thereof;

 

(iv) Personal identities and information regarding skills and compensation of
the personnel of Bank, or any parent company, shareholder, subsidiary, division
or affiliate thereof;

 

(v) Bank manuals and handbooks, computer programs and data;

 

(vi) Any other confidential information which gives Bank, or any parent company,
shareholder, subsidiary, division or affiliate thereof, an opportunity to claim
a competitive advantage or has economic value.

 

(b) During his employment with Bank, Employee will not use, copy, transmit or
otherwise disclose Bank’s Proprietary Information for any purpose other than for
the benefit of Bank, and Employee will make all reasonable efforts to protect
the confidential nature of such information. Employee will not disclose Bank’s
Proprietary Information to anyone not entitled to such disclosure without the
advance written permission of the Chairman of the Board.

 

(c) Upon termination of his employment, Employee will immediately deliver to
Bank all of Bank’s Proprietary Information. Employee will not retain any copies
of Bank’s Proprietary Information after termination of his employment without
the express written consent of the Chairman of the Board.



--------------------------------------------------------------------------------

(d) After termination of his employment, Employee will not use Bank’s
Proprietary Information for any purpose, or disclose or communicate the same to
any person, firm or corporation for any purpose.

 

(e) In the event Employee should receive, during the Employment Term, or
thereafter, any subpoena, search warrant or other court process requiring
Employee to produce any documents containing Proprietary Information as defined
herein, Employee shall immediately provide a copy of such request to Bank.

 

(f) Notwithstanding anything in this Agreement to the contrary, information (i)
already in the public domain; (ii) independently developed by the Employee;
(iii) obtained from a source not subject to a confidentiality obligation to Bank
or a third party; or (iv) that becomes public knowledge (other than by acts of
the Employee in violation of this Agreement), shall not be deemed to be
Proprietary Information as described in this section 10.

 

11. Non-Solicitation. During his employment with Bank, and for a period of one
year immediately following his employment with Bank, Employee shall not,
directly or indirectly, solicit or attempt to solicit any employee of Bank, or
of any parent company, shareholder, subsidiary, division or affiliate thereof,
to terminate his employment with said company, or to work for any other
business, person or company.

 

12. Equitable Relief. Employee acknowledges that any breach or threatened breach
by her of the provisions of Sections 9, 10 and 11 of this Agreement will result
in immediate and irreparable harm to Bank, for which there will be no adequate
remedy at law, and that Bank will be entitled (subject to section 27) to
equitable relief to restrain Employee from violating the terms of these
sections, or to compel Employee to cease and desist all unauthorized use and
disclosure of the Confidential Information, without posting bond or other
security. Nothing in this section shall be construed as prohibiting Bank from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from Employee.

 

13. Property of Others. Employee represents that his performance under this
Agreement does not and will not breach any agreement to keep in confidence
confidential information or trade secrets, if any, acquired by Employee in
confidence prior to this Agreement. There are no agreements, written or oral,
conveying rights in any research conducted by Employee. Employee represents, as
part of the consideration for entering into this Agreement, that he has not
brought and will not bring to Bank or use in the performance of his
responsibilities at Bank any equipment, supplies, facility or trade secret
information of any current or former employer or organization with which he
provided services which are not generally available to the public, unless he has
obtained written authorization for their possession and use.

 

14. Non-Competition by Employee. Employee shall not, during his employment with
Bank, directly or indirectly, either as an employee, employer, consultant,
agent, principal, partner, shareholder, corporate officer, director, or in any
other individual or representative capacity, work for, or engage or participate
in the business of, any competing company, bank, bank holding company or
financial holding company or financial institution or financial services
business without the prior written consent of the Board.



--------------------------------------------------------------------------------

15. Indemnification. Bank shall indemnify Employee, to the maximum extent
permitted under the Bylaws of Bank and governing laws and regulations, against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Employee in connection with any
threatened or pending action, suit or proceeding to which Employee is made a
party by reason of his position as an officer or agent of Bank or by reason of
his service at the request of Bank, if Employee acted in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of
Bank. If available at rates determined by Bank, in its sole discretion, to be
reasonable, Bank shall endeavor to apply for and obtain Directors’ and Officers’
Liability Insurance to indemnify and insure Bank and Employee from such
liability or loss. Employee shall indemnify Bank from and against all costs,
expenses (including attorney’s fees), liability and damages arising out of any
act of misconduct, other than actions taken in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of Bank, by
Employee during the term of this Agreement.

 

Notwithstanding the foregoing, in any administrative proceeding or civil action
initiated by any federal banking agency, Bank may only reimburse, indemnify or
hold harmless Employee if Bank is in compliance with any applicable statute,
rule, regulation or policy of the Federal Deposit Insurance Corporation, Office
of the Comptroller of the Currency, Board of Governors of the Federal Reserve
System, or the California Department of Financial Institutions regarding
permissible indemnification payments.

 

16. Breach. Breach by either Party of any of its respective obligations under
Sections 1, 2, 4, 8, 9, 10, 11, 12, 13 and 14 of this Agreement shall be deemed
a material breach of that Party’s obligations hereunder, provided, however, that
no breach of a monetary obligation shall be deemed a material breach until the
Party allegedly in breach has failed to cure said breach within seven (7)
business days after the aggrieved Party delivers written notice of such breach
to the other Party.

 

17. Survival of Agreement in Event of Merger. This Agreement shall not be
terminated by any merger in which Bank is not the surviving or resulting
corporation, or on any transfer of all or substantially all of Bank’s assets. In
the event of any such merger or transfer of assets, the provisions of this
Agreement shall be binding on and inure to the benefit of the surviving business
entity or the business entity to which such assets shall be transferred. This
section shall not serve to diminish Employee’s rights pursuant to section 5(b)
above.

 

18. Tax Consequences. Employee is urged to review with his own tax advisors the
federal and state tax consequences of the transactions contemplated by this
Agreement. Employee is relying solely on such advisors (if any) and not on any
statements or representations of Bank or any of its agents.

 

19. Withholding. All payments provided for hereunder shall be reduced by payroll
taxes and withholding required by any federal, state or local law, and any
additional withholding to which Employee has agreed in writing.

 

20. Notices. Any notices to be given hereunder by either Party to the other may
be effected in writing either by personal delivery or by mail, registered or
certified, postage prepaid with return receipt requested. Notices to Bank shall
be given to Bank at its then current principal office, c/o Chairman of the Board
of Directors. Notices to



--------------------------------------------------------------------------------

Employee shall be sent to Employee’s last known personal residence. Notices
delivered personally shall be deemed communicated as of actual receipt; mailed
notices shall be deemed communicated as of five (5) calendar days after mailing.

 

21. Entire Agreement. The Parties expressly agree that this document constitutes
the entire agreement between the Parties with respect to the employment of
Employee (excluding only stock option agreements) and contains all of the
covenants and agreements between the Parties with respect to such employment.
Each Party to this Agreement acknowledges that no representations, inducements,
promises or agreements, oral or otherwise, have been made by any Party, or
anyone acting on behalf of any Party, which are not embodied herein, and that no
other agreement, statement or promise not contained in this Agreement shall be
valid and binding.

 

22. Amendment. This Agreement may be changed or modified, or any provisions
hereof waived, only by a writing signed by the Party against whom enforcement of
any waiver, change or modification is sought.

 

23. Severability. In the event that any term or condition contained in this
Agreement shall, for any reason, be held by a court of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or non-enforceability shall not affect any other term or condition of this
Agreement, but this Agreement shall be construed as if such invalid or illegal
or unenforceable term or condition had never been contained herein.

 

24. Choice of Law and Forum. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, except to the extent
preempted by the laws of the United States. Any action or proceeding brought
upon, or arising out of, this Agreement or its termination shall be brought in a
forum located within the State of California, and Bank and Employee hereby agree
to be subject to service of process in California.

 

25. Waiver. The Parties hereto shall not be deemed to have waived any of their
respective rights under this Agreement unless the waiver is in writing and
signed by such waiving Party. No delay in exercising any rights shall be a
waiver nor shall a waiver on one occasion operate as a waiver of such right on a
future occasion.

 

26. Interpretation. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any of the Parties
hereto. Captions and section headings used herein are for convenience and ready
reference only and shall not be used in the construction or interpretation
thereof.

 

27. Arbitration. In the event of any dispute, claim or controversy between the
Employee and Bank (or any of Bank’s parent companies, shareholders,
subsidiaries, divisions and/or affiliates and/or any of its or their respective
officers, partners, directors, members, managers, employees, agents or
employees) arising out of this Agreement or the Employee’s employment with Bank,
Employee and Bank agree to submit such dispute, claim or controversy to final
and binding arbitration before the American Arbitration Association (“AAA”) in
accordance with the AAA National Rules for the Resolution of Employment
Disputes. The claims governed by this arbitration provision include, but are not
limited to, claims for breach of contract, civil torts and employment



--------------------------------------------------------------------------------

discrimination such as violation of the Fair Employment and Housing Act, Title
VII of the Civil Rights Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act and other employment laws.

 

(a) The arbitration shall be conducted by a single arbitrator selected either by
mutual agreement of the Employee and Bank or, if they cannot agree, from an
odd-numbered list of experienced employment law arbitrators provided by the
American Arbitration Association. Each Party shall strike one arbitrator from
the list alternately until only one arbitrator remains.

 

(b) Each Party shall have the right to conduct reasonable discovery, as
determined by the arbitrator.

 

(c) The arbitrator shall have all powers conferred by law and a judgment may be
entered on the award by a court of law having jurisdiction. The arbitrator shall
render a written arbitration award that contains the essential findings and
conclusions on which the award is based. The award and judgment shall be binding
and final on both Parties.

 

(d) Bank will pay the arbitrator’s fees and costs as well as any AAA
administrative fees. The Parties shall each pay the fees of their own attorneys
and the expenses of their own witnesses.

 

(e) This agreement to arbitrate shall continue during Employment Term and
thereafter regarding any employment-related disputes.

 

(f) The Employee and Bank understand that by signing this Agreement, they give
up their right to a civil trial and their right to a trial by jury.

 

IN WITNESS WHEREOF, this Agreement is entered into as of the Effective Date.

 

“BANK”   “EMPLOYEE” PLACER SIERRA BANK   MARSHALL V. LAITSCH

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

       

MARSHALL V. LAITSCH

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------

EXHIBIT A

 

JOB DESCRIPTION

 

Job Title:   

President/Southern California Division

Division:   

Corporate

Department:   

Executive Admin

Reports To:   

Board of Directors

Salary Level:   

$210,000

Prepared By:   

Human Resources

Prepared Date:   

December 2004

Approved By:   

Human Resources

Approved Date:   

December 2004

FLSA Status:   

Exempt

 

SUMMARY

 

Manages and directs the division’s business banking unit. Responsible for the
overall, day-to-day administration of this unit to include its annual budget.
Works closely with the current divisional president in order to prepare for the
assumption of responsibility for the entire division and all of its major
functions.

 

ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned.

 

Organizes and supervises a team of commercial bankers who will develop new
business (specifically third party fee income) in accordance with the division’s
budget.

 

Develops a more robust construction lending team to include a succession plan
for the team’s current management prior to retirement.

 

Begins the transition process with the current BOC divisional president to
include:

 

  • Working closely with the southern California Business Lending Group Manager
in order to facilitate credit approval, renewals, etc.

 

  • Weekly meetings with current division president to better understand the
Bank of Orange County, its employees, customers and market.

 

  • Meeting key customers when appropriate in order to become familiar with the
company’s principals and their business operations thereby ensuring customer
retention.

 

May participate in investigations pertaining to mergers, the acquisition of
businesses or the sale of merger assets with the direction of the Chairman and
with the approval of the Board of Directors.



--------------------------------------------------------------------------------

SUPERVISORY RESPONSIBILITIES

 

Manages 2 to 5 senior lenders. Is responsible for the overall direction,
coordination, and evaluation of these individuals. Carries out supervisory
responsibilities in accordance with the bank’s policies and applicable laws.
Responsibilities include interviewing, hiring, and training employees; planning,
assigning, and directing work; appraising performance; rewarding and
disciplining employees; addressing complaints and resolving problems.

 

QUALIFICATIONS

 

To perform this job successfully, an individual must be able to perform each
essential duty satisfactorily. The requirements listed below are representative
of the knowledge, skill, and/or ability required. Reasonable accommodations may
be made to enable individuals with disabilities to perform the essential
functions.

 

EDUCATION and/or EXPERIENCE

 

Fifth year college or university program certificate; or two to four years
related experience and/or training; or equivalent combination of education and
experience.

 

LANGUAGE SKILLS

 

Ability to read, analyze, and interpret the most complex documents. Ability to
respond effectively to the most sensitive inquiries or complaints. Ability to
write speeches and articles using original or innovative techniques or style.
Ability to make effective and persuasive speeches and presentations on
controversial or complex topics to top management, public groups, and/or boards
of directors.

 

MATHEMATICAL SKILLS

 

Ability to work with mathematical concepts such as probability and statistical
inference. Ability to apply concepts such as fractions, percentages, ratios, and
proportions to practical situations.

 

REASONING ABILITY

 

Ability to define problems, collect data, establish facts, and draw valid
conclusions. Ability to remain objective. Ability to interpret an extensive
variety of technical instructions in mathematical or diagram form and deal with
several abstract and concrete variables.

 

CERTIFICATES, LICENSES, REGISTRATIONS

 

Valid driver’s license.

 

OTHER SKILLS AND ABILITIES

 

Familiarity with banking and/or financial terminology a must. Ability to
interact effectively with boards of directors, shareholders, customers,
superiors, peers, and subordinates. Ability to actively promote the goals and
objectives of the Bank in a positive and professional manner. Excellent
interpersonal skills required.

 

PHYSICAL DEMANDS

 

The physical demands described here are representative of those that must be met
by an employee to successfully perform the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.

 

While performing the duties of this job, the employee is regularly required to
talk or hear. The employee frequently is required to stand, walk, and sit. The
employee is occasionally required to use hands to finger, handle, or feel
objects, tools, or controls and reach with hands and arms.



--------------------------------------------------------------------------------

The employee must occasionally lift and/or move up to 25 pounds. Specific vision
abilities required by this job include close vision, distance vision, peripheral
vision, depth perception, and the ability to adjust focus.

 

WORK ENVIRONMENT

 

The work environment characteristics described here are representative of those
an employee encounters while performing the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.

 

While performing the duties of this job, the employee occasionally works near
moving mechanical parts.

 

The noise level in the work environment is usually moderate.



--------------------------------------------------------------------------------

EXHIBIT B

 

RELEASE AGREEMENT

 

This Release Agreement (“Release”) was given to me, MARSHALL V. LAITSCH
(“Employee”), this      day of                     , 200    , by PLACER SIERRA
BANK, a California banking corporation (“Bank”). At such time as this Release
becomes effective and enforceable (i.e., the revocation period set forth below
has expired), and assuming such Employee is otherwise eligible for payments
under the terms of that certain Employment Agreement between Employee and Bank
dated                     , 200     (the “Agreement”), Bank agrees to pay
Employee, pursuant to the terms of the Agreement, a single sum severance payment
in the amount of $                     (less payroll taxes and withholding
required by any federal, state or local law, any additional withholding to which
Employee has agreed, and any outstanding obligations owed by the Employee to
Bank). Bank further agrees to pay to Employee Employee’s pro rated incentive
bonus, if any, to which Employee is entitled pursuant to the terms of Bank’s
Executive Incentive Plan (less payroll taxes and withholding required by any
federal, state or local law and any additional withholding to which Employee has
agreed), provided that the Bank shall be obligated to pay Employee’s incentive
bonus under the Bank’s Executive Incentive Compensation Plan at the same time as
it makes payment of any other incentive bonuses paid to other officers of the
Bank under such plan and shall not be obligated to make such payment to Employee
at any earlier time.

 

Employee is also entitled to receive (i) those benefits, if any, that have
vested by operation of state or federal law or under any written term of a plan
(“Vested Benefits”), and (ii) health care coverage continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

 

In consideration of the receipt of the promise to pay such amount, Employee
hereby agrees, for himself, his heirs, executors, administrators, successors and
assigns (hereinafter referred to as the “Releasors”), to fully release and
discharge Bank and each of its parent companies, shareholders, subsidiaries,
divisions and affiliates, and each of their respective officers, partners,
directors, members, managers, employees and agents, and each of their respective
predecessors, successors, heirs and assigns (hereinafter referred to as the
“Releasees”) from any and all claims, suits, causes of action, debts,
obligations, costs, losses, liabilities, damages and demands under any federal,
state or local law or laws, or contract, tort or common law, whether or not
known, suspected or claimed, which the Releasors have, or hereafter may have,
against the Releasees arising out of or in any way related to Employee’s
employment (or other contractual relationship) with Bank and/or the termination
of that relationship. The claims released herein include claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Employee Retirement Income Security Act, the Americans with Disabilities Act,
the U.S. Pregnancy Discrimination Act, the U.S. Family and Medical Leave Act,
the U.S. Fair Labor Standards Act, the U.S. Equal Pay Act, The Workers
Adjustment and Notification Act, the California Fair Employment and Housing Act,
and the California Labor Code. Provided, however, that this Agreement does not
waive rights or claims under the Age Discrimination in Employment Act that may
arise after the date this Release is executed.



--------------------------------------------------------------------------------

It is understood and agreed that this Release extends to all such claims and/or
potential claims, and that Employee, on behalf of the Releasors, hereby
expressly waives all rights with respect to all such claims under California
Civil Code section 1542, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

The monies to be paid to the Employee in this Release are in addition to any
sums to which he would be entitled without signing this Release.

 

Employee acknowledges that he has read and does understand the provisions of
this Release. Employee acknowledges that he affixes his signature hereto
voluntarily and without coercion, and that no promise or inducement has been
made other than those set out in this Release and that he executes this Release
without reliance on any representation by any Releasee.

 

Employee understands that this Release involves the relinquishment of his legal
rights, and that he has the right to, and has been given the opportunity to,
consult with an attorney of his choice. Employee acknowledges that he has been
(and hereby is) advised by Bank that he should consult with an attorney prior to
executing this Release.

 

This document does not constitute, and shall not be admissible as evidence of,
an admission by any Releasee as to any fact or matter.

 

In case any part of this Release is later deemed to be invalid, illegal or
otherwise unenforceable, Employee agrees that the legality and enforceability of
the remaining provisions of this Release will not be affected in any way.

 

Employee acknowledges that he has been given a period of twenty-one (21) days
from receipt of this Release within which to consider this Release and decide
whether or not to execute this Release. If Employee executes this Release at any
time prior to the end of the 21 day period, such early execution was a knowing
and voluntary waiver of Employee’s right to consider this Release for at least
21 days, and was due to his belief that he had ample time in which to consider
this Release.

 

Employee may, within seven (7) days of his execution and delivery of this
Release, revoke this Release by a written document received by Bank on or before
the end of the seven (7) day period. The Release will not be effective until
said revocation period has expired. No payments will be made hereunder if the
Employee revokes this Release.

 

Dated:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

       

MARSHALL V. LAITSCH